Citation Nr: 0905501	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-17 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from November 1962 to March 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana, denying the 
appellant's claim for service connection for prostate cancer, 
to include as due to herbicide exposure.  Such claim was 
reconsidered by the RO in March 2003, at which time the prior 
denial was confirmed and continued.  

Pursuant to his request, the appellant was afforded a 
videoconference hearing before the Board in February 2006, a 
transcript of which is of record.  At such hearing, 
additional documentary evidence was submitted along with a 
waiver for its initial consideration by the RO.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), which reversed a decision 
of the Board that denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with the Court's decision in Haas and appealed this case to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  On May 8, 2008, the Federal Circuit 
issued its decision in Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008) where it reversed the Veterans Court, holding that 
the Veterans Court had erred in rejecting VA's interpretation 
of § 3.307(a)(6)(iii) as requiring a service member's 
presence at some point on the landmass or inland waters of 
Vietnam in order to benefit from the regulation's 
presumption.  The Federal Circuit issued mandate in Hass 
effective October 16, 2008.  

Previously, however, the Secretary of VA imposed a stay at 
the Board on the adjudication of claims affected by Haas.  
Subsequently, the Court temporarily stayed the adjudication 
of cases before the Board and RO potentially affected by 
Haas.  See Ribaudo v. Nicholson, 21 Vet. App. 16 (2007) (per 
curiam).  The specific claims affected by the stay included 
those based on herbicide exposure in which the only evidence 
of exposure was receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam, such as in this 
case.  The Court later dissolved the temporary stay, but 
granted the Secretary's motion to stay such cases, in part.  
See Ribaudo v. Nicholson, 21 Vet. App. 137 (2007). 

Following entry of the Federal Circuit's mandate, the 
appellant filed a petition for a writ of certiorari to the 
Supreme Court, which was denied on January 21, 2009.  See 
Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  
As the Ribaudo stay of Haas-related cases is no longer in 
effect, and in light of the Supreme Court's denial of 
certiorari, the VA's Office of General Counsel has advised 
that the Board may resume adjudication of the previously 
stayed cases.  By Chairman's Memorandum 01-09-03, dated 
January 22, 2009, the stay was lifted and further 
consideration of this appeal may now be undertaken.  


FINDINGS OF FACT

1.  The Veteran does not allege, nor does the record show, 
that he set foot in the Republic of Vietnam or navigated the 
inland waters thereof, and, thus, there is no presumption of 
in-service exposure to herbicides, including Agent Orange.  

2.  There is no showing by persuasive evidence that the 
Veteran was exposed to any toxic herbicide, including Agent 
Orange, during his period of military service.  

3.  Prostate cancer is not shown in service or for many years 
following the Veteran's discharge from service and persuasive 
evidence of its link to any verified incident of service is 
lacking.  




CONCLUSION OF LAW

Prostate cancer was neither incurred in nor aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the Veteran to substantiate and complete 
his claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to him 
through the RO's VCAA letter of December 2002, as 
supplemented by the RO's letters of February 2003 and March 
2004.  This appeal was certified to the Board in January 
2006, prior to entry of the decision in Dingess-Hartman later 
in 2006, and as such, notice as to the assignment of initial 
ratings and effective dates, as required under 
Dingess/Hartman, was never furnished.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice letter as to the claim 
for service connection for prostate cancer was prepared and 
furnished to the appellant prior to entry of the initial RO 
decision, but complete VCAA notice, including that relating 
to Dingess/Hartman, was provided to him at a point in time 
much subsequent thereto, if at all.  

Where the VCAA notice is defective, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders v. Nicholson, 487 F.3d 
881 (2007) (recognizing that "VCAA notice errors are reviewed 
under a prejudicial error rule" and holding that "all VCAA 
notice errors are presumed prejudicial and . . . VA has the 
burden of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the U. S. Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra ("this opinion does not . . . 
change the rule that reversal resulted the essential fairness 
of the adjudication to have been affected").  That is, "the 
key to determining whether an error is prejudicial is the 
effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra. " [A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" id., at 121, and non- 
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim..."  Mayfield, 
supra, at 128.

While the Veteran was not furnished notice as to Dingess-
Hartman in this appeal, a factual predicate, e.g., a showing 
of presumed or actual herbicide exposure in service, is 
lacking, and there is otherwise no indication of a reasonable 
basis for a grant of service connection for the appellant's 
prostate cancer.  As the instant decision denies service 
connection for prostate cancer, any question regarding the 
assignment of a rating or effective date is moot.  In all, 
there is no showing that the failure to provide notice of 
Dingess-Hartman would have operated to alter the outcome of 
the issue herein presented for review.  Sanders, supra 
(recognizing that "a demonstration that the outcome would not 
have been different in the absence of the error would 
demonstrate that there was no prejudice").  On that basis, 
and in the absence of any allegation of prejudice by or on 
behalf of the appellant, the Board cannot conclude that any 
defect in the timing or substance of the notice provided 
affected the essential fairness of the adjudication, and, 
thus, the presumption of prejudice is rebutted.  Id.  

Also, all pertinent examination and treatment records have 
been obtained and made a part of the claims folder to the 
extent that such records have been adequately identified or 
are otherwise available.  Notice is taken that record 
contains the appellant's service medical records, as well as 
various examination and treatment records compiled by VA and 
non-VA sources, internet articles regarding the USS 
Ticonderoga, and a statement from a fellow serviceman.  The 
appellant has not been afforded a VA medical examination in 
the context of the instant appeal, although he requests one 
to assist him in substantiating his claim.  However, in this 
instance, the existence of prostate cancer is unrefuted, and 
it is neither alleged, nor shown, that his prostate cancer 
originated in service or shortly thereafter.  Rather, this 
case turns on whether the presumption of service exposure to 
herbicides is applicable, and, if not, whether actual 
herbicide exposure in service is demonstrated.  The conduct 
of a VA medical examination is therefore unnecessary under 
the particular facts of this case.   Inasmuch as there is 
ample evidence of record to render an appellate decision , 
there is no duty to obtain in this instance any VA medical 
examination or to solicit a medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).  Accordingly, it is found 
VA has satisfied its duties under the VCAA.
VCAA.  




Analysis

Law and Regulations.  Applicable law provides that service 
connection will be granted if it is shown that the appellant 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Where a veteran served 90 days or more 
during a period of war, or during peacetime after December 
31, 1946, and a chronic disease, such as a malignant tumor, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1962, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  For the purposes of 
this section, the term "herbicide agent" means a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).  

Service connection may be granted on a presumptive basis for 
certain disorders, inclusive of prostate cancer, if 
manifested to a compensable degree anytime after service in a 
veteran exposed to an "herbicide agent" as defined in 38 
C.F.R. § 3.307(a)(6).  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e), 3.313.  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom; Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997) 
(specific applicability in Agent Orange cases). Thus, 
presumption is not the sole method for showing causation.  

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case 
of a veteran who engaged in combat with the enemy during a 
period of war, and the claimed disease or injury is combat-
related, lay evidence of inservice incurrence or aggravation 
of a disease or injury shall be accepted if consistent with 
the circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service. In this instance, 
the appellant alleges combat service, but he does not contend 
that his prostate cancer is of combat origin.  Notice is 
taken, too, that 38 U.S.C.A. § 1154(b) does not address the 
questions of the existence of a present disability or of a 
nexus between such disability and service, both of which are 
required for a grant of service connection.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).

Discussion.  The Veteran does not specifically allege that 
his prostate cancer originated in service or within the one-
year period immediately following service separation.  
Rather, it the appellant's primary argument that his prostate 
cancer developed during post-service years as a direct result 
of in-service exposure to Agent Orange or other toxic 
herbicide.  He concedes that he did not set foot on Vietnam 
soil, nor does he allege that he navigated the inland waters 
of Vietnam.  Allegations are advanced, to the effect that, as 
a sheet metal worker and foreman, he maintained and repaired 
aircraft aboard the USS Ticonderoga in the waters contiguous 
to Vietnam and that such aircraft were covered with soil and 
other debris containing Agent Orange or other herbicide with 
which he came in direct contact.  He further asserts that 
while aboard ship he was subject to weather elements, such as 
wind and rain, containing Agent Orange sprayed in Vietnam.  

The appellant notes that he was decorated for his service 
aboard the USS Ticonderoga and was in receipt of combat pay 
for duty aboard that vessel.  He reports lacking the ability 
to document his exposure to Agent Organe and requests that he 
be afforded the benefit of the doubt based on the 
circumstances of this case.  

The Board notes initially that it is without doubt that the 
appellant rendered good and faithful service to his country 
throughout his period of active duty, but particularly while 
aboard the USS Ticonderoga.  The benefit of the doubt that 
the appellant seeks, however, may be resolved in his favor 
only where the evidence for or against a particular 
proposition is in relative equipoise.  In this instance, 
service treatment records are entirely negative for evidence 
of prostate cancer, as are those reports of medical treatment 
compiled for many, many years following the appellant's 
discharge from service in March 1966.  Some enlargement of 
the prostate was shown in July 1991, but digital examination 
in April 2000 demonstrated his prostate was 'pretty normal."  
The existence of prostate cancer is first identified by 
clinical data in 2002, with confirmation thereof by biopsy.  
The gap of time of between the initial diagnosis of prostate 
cancer and service is, in itself, significant and it weighs 
against the appellant's claim.  See Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint can be considered in service 
connection claims).  Moreover, as explained below, there is 
no competent evidence that links the veteran's prostate 
cancer to a verified in-service incident.  

Inasmuch as there exists a presumption of service connection 
for prostate cancer and a presumption of herbicide exposure 
for duty or visitation in the Republic of Vietnam during a 
certain period, this case turns on whether the presumption of 
herbicide exposure applies in this case, and, if not, whether 
there is a showing of actual exposure to herbicide.  The 
presumption is not triggered without evidence that the 
appellant served in the Republic of Vietnam with that 
entailing duty or visitation in Vietnam.  In this instance, 
the appellant concedes that he never actually visited Vietnam 
or set foot on Vietnamese soil and the record does not 
indicate otherwise, and, as such, the presumption of 
herbicide exposure does not apply in this case.  

The Veteran, though noting the impossibility of his task, 
attempts to show actual herbicide exposure with his 
allegation that he came into contact with Vietnamese soil and 
other debris attached to aircraft returning from Vietnam to 
the USS Ticonderoga for repair and maintenance, or 
alternatively, he came into contact aboard ship with wind and 
rain from the direction of Vietnam, such that he was exposed 
to Agent Orange or other toxic herbicide.  He endeavors to 
support this theory with a statement from a fellow sailor who 
labored with him in the sheet metal shop aboard the USS 
Ticonderoga, indicating that mud was at times present on 
aircraft returning from Vietnam to the ship with which he and 
the appellant came in direct contact.  The fellow serviceman 
specifically stated that "we never set foot in Vietnam soil, 
but it appears Vietnam soil came on board the USS 
Ticonderoga."  These theories of possible herbicide exposure 
are unaccompanied by any direct scientific or other objective 
evidence that the mud, debris, wind, or rain actually 
contained any toxic herbicide, such as Agent Orange, and 
thus, proof of actual exposure is lacking.  The operative 
fact is not whether the appellant came into contact with 
Vietnamese soil, but rather the presumption of exposure, as 
described above, is triggered only with a showing that the 
subject had duty in or visitation within the land borders of 
Vietnam.  In sum, the record fails to indicate that the 
presumption of herbicide exposure applies or that actual 
herbicide exposure occurred.  

One final point is made regarding the report, dated in 
February 2005, of an attending VA urologist.  Therein, the 
appellant's course of treatment for his prostate cancer is 
outlined, with the urologist concluding his statement with 
the following;

I have now taken care of many Viet Nam vets, like 
[the appellant], who have prostate cancer after 
exposure to Agent Orange.  Anyone so exposed is 
certainly deserving of a disability.  

The Veteran avers that the foregoing statement proves that 
his prostate cancer is the result of Agent Orange exposure.  
The Board disagrees, given that the examiner could only have 
assumed, albeit incorrectly, that the appellant was either 
entitled to the presumption of herbicide exposure or was 
actually exposed.  The statement is not borne out by the 
facts shown by the record, there being no indication that the 
physician reviewed the claims folder in its entirety prior to 
offering his opinion.  Nothing in that statement references 
any particular item associated with the veteran's prostate 
cancer, such as particular markers on pathological studies of 
the prostate, which might have led such physician to believe 
that the appellant's prostate cancer was Agent Orange 
related.  Such opinion is therefore not found to be probative 
in terms of the appellant's in-service herbicide exposure.  

The Board has considered the Veteran's statements regarding 
his alleged exposure to herbicides during his naval service 
and that his prostate cancer is linked to such exposure.  
However, as a layman, he is not competent to give a 
scientific opinion on the potential for exposure to 
herbicides given his location off the shore of Vietnam or a 
medical opinion regarding the diagnosis or etiology of his 
prostate cancer.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder); Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu, supra).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"). 

In view of the foregoing, it is determined that a 
preponderance of the evidence is against entitlement to the 
benefit sought.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply and the claim for service connection for prostate 
cancer must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").


ORDER


Service connection for prostate cancer, to include as due to 
herbicide exposure, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


